Title: Joel Barlow to Thomas Jefferson, 15 May 1811
From: Barlow, Joel
To: Jefferson, Thomas


          
            Dear Sir
            Washington 15 May 1811—
          
            I have just recd your letter of the 11th covering one containing a remittance to Gen. Kosciusko, to which I shall attend very particularly. And I thank you for the hint respecting a mode of remittance to this country.
          You do not mention having recd a letter from me in reply to yours of the 16 April. There was nothing in mine that required an answer, & my fear of its miscarriage is grounded only on the possibility of your having occasion to think me remiss in my duty of acknowledging a favor.—
          
            With great respect & attachment
            
 Joel Barlow
          
        